Citation Nr: 0709679	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-18 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1970 to February 1972.  Service in the Republic of 
Vietnam is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania which denied the veteran's 
claim for entitlement to service connection for PTSD.  The RO 
in Boston, Massachusetts currently has jurisdiction over the 
veteran's claim.  

The veteran testified at a Travel Board hearing at the RO 
which was chaired by the undersigned Veterans Law Judge in 
October 2006.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC. 

Issues not on appeal

In a September 2004 decision, the RO granted the veteran's 
claims of entitlement to service connection for diabetes 
mellitus, chronic prostatitis and chronic urethritis.  The 
veteran sent a timely notice of disagreement as to the 
assigned disability ratings.  He received a statement of the 
case (SOC) from the RO on May 3, 2006.  In order to perfe3ct 
an appeal, the veteran had 60 days from date the RO mailed 
the SOC to complete and return a substantive appeal [VA Form 
9].  The veteran failed to submit a VA form 9 or similar 
document, and thus the claims for increased ratings for 
diabetes mellitus, chronic prostatitis and chronic urethritis 
are not in appellate status.  See  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§  20.200, 20.202, 20.302(b) (2006).





REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  Specifically, he contends that his PTSD is due to 
stressful experiences from his service in Vietnam.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2006); see also Moreau v. Brown, 9 Vet. App. 389 (1996).

The veteran has submitted a private medical examination and a 
VA examination that substantiate Moreau elements (1) and (3).  
See  an October 2003 VA examination report and the report of 
D.F.P., M.Ed. in June 2004. 

With respect to the crucial element (2) pertaining to in-
service stressors, the veteran's service personnel records 
indicate that his military occupational specialty (MOS) was a 
clerk typist.  The service records do not indicate combat 
participation, combat injury or receipt by the veteran of a 
combat citation.

The veteran submitted a handwritten statement to the RO 
containing a list of seven in-service stressors that occurred 
while in Vietnam along with one event that occurred while 
serving with the military police outside of Fort Bragg, North 
Carolina.  As service stressors, the veteran indicated that 
he: was present during a mortar attack on "Firebase Mace"; 
was forced to kill a Vietnamese cab driver with his knife; 
discovered his guard partner had been killed by a sniper; was 
briefly captured while visiting his girlfriend; was handed a 
bag containing human body parts and told to put it in the 
mess hall refrigerator; witnessed the loading of caskets onto 
an airplane for transport, and was working guard duty when 
four solders were killed in their barracks.  The veteran 
alleges that while working for the military police at Fort 
Bragg he responded to a gruesome murder that had just taken 
place.  

The RO has not attempted to verify these stressors through 
the United States Army and Joint Services Records Research 
Center (JSRRC) [formerly known as the United States Armed 
Services Center for Research of Unit Records (USASCRUR)].  
In part, this is because certain of the alleged stressful 
events are incapable of verification.  

Precedent holdings of the United States Court of Appeals for 
Veterans Claims 
(the Court) provide specific guidance for the adjudication of 
PTSD claims when the claimed stressor is exposure to enemy 
fire.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
see also Suozzi v. Brown, 10 Vet. App. 307 (1997).  These 
cases, taken together, stand for the proposition that if a 
veteran may be placed in the vicinity of a documented 
incident, it is not necessary that his exact location be 
pinpointed. The Court has expressly held that a veteran need 
not prove "every detail" of an alleged stressor under such 
circumstances.

Here, it is possible that the mortar attack at "Firebase 
Mace", the death of a soldier due to sniper fire and the 
deaths of the four individuals in a barracks may be verified, 
if more specific information is provided by the veteran.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the veteran and 
request that he provide the "who, what, 
when and where" as to all stressor 
incidents, in particular those involving 
the deaths of United States service 
personnel.  That is, he should indicate, 
as specifically as possible, the dates, 
locations, military units and persons 
involved in each stressful incident.  The 
veteran should be specifically informed 
that his failure to provide such specific 
information may lead to his claim being 
denied.       

2.  If, and only if, sufficient 
information is provided by the veteran, 
the AOJ should then contact the U.S. Army 
& Joint Services Records Research Center 
(formerly known as USASCRUR) and ask that 
organization to attempt to verify the 
veteran's stressor statements.

		3.  After undertaking any additional development it 
deems 
necessary, the AOJ should readjudicate the 
veteran's claim.  
If the benefit sought on appeal remains denied, the 
veteran 
and his representative should be provided a 
supplemental 
statement of the case and given reasonable 
opportunity to 
respond.  Thereafter, the case should be returned 
to the 
Board for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



